Citation Nr: 0906890	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to service-connected chronic 
maxillary sinusitis.  

2.  Entitlement to service connection for Mycobacterium avium 
complex infection as secondary to service-connected chronic 
maxillary sinusitis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for B-cell lymphoma on 
a direct basis and on a secondary basis to service-connected 
chronic maxillary sinusitis.  

4.  Entitlement to an increased evaluation for chronic 
maxillary sinusitis, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2003, a statement of the case was issued 
in November 2004, and a substantive appeal was received in 
January 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The statement of the case was issued to the Veteran in 
November 2004.  He was advised, among other things, that he 
had 60 days to submit additional information.  Since the 
issuance of the statement of the case and prior to transfer 
of the case to the Board, the Veteran submitted additional 
evidence, including VA treatment records.  The Board's review 
of the claims file fails to show any supplemental statement 
of the case issued after receipt of the additional evidence.  
In other words, the record does not show that the RO has 
reviewed the new evidence and issued a supplemental statement 
of the case as contemplated by regulation.  Under the 
circumstances, this matter must be returned to the RO for 
review of the additional evidence.  

Furthermore, the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Additionally, it is not clear whether there has been full 
compliance with the Court's ruling in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that case, the Court held, in part, 
that the VA's duty to notify a claimant seeking to reopen a 
claim previously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that the VA must, in the 
context of a claim to reopen, look at the basis of the denial 
in the prior decision and to provide a notice letter to the 
appellant that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found to be insufficient in the 
previous denial.  The notification letters provided to the 
appellant issued in connection with the appellant's claim do 
not comply with the Kent ruling.  Moreover, the notice 
included no information on disability ratings and effective 
dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holdings in 
Pelegrini II, Quartuccio, Dingess/Hartman, 
Kent, and Vazquez-Flores, including notice 
of disability ratings and effective dates, 
and adequate notice of the types of 
evidence necessary to reopen his claim.  

2.  The RO should review the expanded 
record, to include all evidence received 
since the November 2004 statement of the 
case, and determine if service connection 
for chronic obstructive pulmonary disease 
as secondary to service-connected chronic 
maxillary sinusitis, service connection 
for Mycobacterium avium complex infection 
as secondary to service-connected chronic 
maxillary sinusitis, and an increased 
rating for chronic maxillary sinusitis are 
warranted, as well as whether new and 
material evidence has been received to 
reopen a claim for service connection for 
B-cell lymphoma on a direct basis and on a 
secondary basis to service-connected 
chronic maxillary sinusitis.  The Veteran 
should be furnished an SSOC and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

